

115 HR 6858 IH: To require the Treasury to take a more prominent role in coordinating AML/CFT policy and examinations across the Government, and for other purposes.
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6858IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Pearce introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Treasury to take a more prominent role in coordinating AML/CFT policy and
			 examinations across the Government, and for other purposes.
	
		1.Requiring Treasury to take a more prominent role in coordinating AML/CFT policy and examinations
			 across the Government
 (a)PrioritiesNot later than nine months after the date of the enactment of this Act, and at least annually thereafter, the Secretary of the Treasury, acting through the Office of Terrorism and Financial Intelligence and the Financial Crimes Enforcement Network, in consultation with relevant Federal law enforcement, the Director of National Intelligence, and any other Federal departments and agencies that the Secretary of the Treasury determines appropriate, shall establish and make public its priorities for U.S. anti-money laundering and counter terrorist financing policy.
 (b)Supervision and examinationThe incorporation by financial institutions of the priorities established pursuant to subsection (a) into the programs established by those financial institutions to meet obligations under the Bank Secrecy Act, the USA PATRIOT Act, and other anti-money laundering and counter terrorist financing laws and regulations shall form the basis on which the financial institutions are supervised and examined for compliance with those obligations.
 (c)Rule of constructionNothing in subsection (a) may be construed as releasing financial institutions from the requirement to comply with obligations under the Bank Secrecy Act and other Federal laws and regulations.
 (d)ReportNot later than nine months after the date of enactment of this Act, the Secretary of the Treasury (in consultation with Federal law enforcement agencies, the Director of National Intelligence, and the Federal functional regulators) shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report containing—
 (1)an analysis of the Secretary of the Treasury’s delegation of examination authority under the Bank Secrecy Act, including the adequacy of the Department of the Treasury’s resources, capacity, expertise, and ability to effectively carry out the purposes of the Bank Secrecy Act;
 (2)an examination of whether the Secretary should de-delegate that authority with regard to certain financial institutions; and
 (3)legislative, administrative, and other recommendations to strengthen the Department of the Treasury’s authority to ensure an effective U.S. anti-money laundering and counter terrorist financing regime.
 2.DefinitionsFor purposes of this Act: (1)Bank Secrecy ActThe term Bank Secrecy Act means—
 (A)section 21 of the Federal Deposit Insurance Act; (B)chapter 2 of title I of Public Law 91–508; and
 (C)subchapter II of chapter 53 of title 31, United States Code. (2)Financial institutionThe term financial institution has the meaning given that term under section 5312 of title 31, United States Code.
			